Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 1 of 26



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                            CASE NO. 18-24933-CIV-ALTONAGA/Goodman
  PATRICIA MELLNITZ,
          Plaintiff,
  v.

  CARNIVAL CORPORATION, et al.,
          Defendants.
                                                   /
             PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS,
         CARNIVAL CORPORATION AND SUN BAHAMAS WATER SPORTS d/b/a
          BAHAMAS STORAGE AND SHIPPING SUPPLIES COMPANY LTD.’S
           JOINT MOTION TO DISMISS PLAINTIFF’S COMPLAINT [D.E. 31]
          The Plaintiff, PATRICIA MELLNITZ, by and through undersigned counsel, responds in
  opposition to the Joint Motion to Dismiss filed by Defendants, CARNIVAL CORPORATION
  (“Carnival”) and SUN BAHAMAS WATER SPORTS d/b/a BAHAMAS STORAGE AND
  SHIPPING SUPPLIES COMPANY LTD. (“Sun Bahamas”). [D.E. 31].
  I.      Introduction
          This matter arises out of the injuries sustained by Plaintiff while participating in a
  snorkeling excursion during a Carnival cruise. [D.E. 1, ¶¶29-30]. The Plaintiff alleges the
  excursion was not competently operated and it was unreasonably hazardous due to (1) the
  inadequate instructions and/or safety guidelines; (2) the inadequate supervision and/or assistance;
  and/or (3) the high speed in which the boat was operated over wakes, waves, and other water
  conditions, which caused Plaintiff to be thrown into the air, repeatedly, and crash to the deck of
  the boat. [Id. at ¶31].
          Before participating in the excursion, however, Plaintiff obtained all of the information
  regarding the excursion from Carnival, and she made all of the arrangements for the excursion
  exclusively with Carnival. [Id. at ¶27]. Unbeknownst to Plaintiff at the time of the cruise, however,
  the excursion was owned and/or operated by Sun Bahamas. [Id. at ¶29]. Thus, Plaintiff initiated
  this lawsuit against both Carnival and Sun Bahamas.
          Pursuant to this Court’s Order [D.E. 11], Defendants filed a combined response to
  Plaintiff’s Complaint [D.E. 31], which is the motion at issue herein.


                                                       -1-
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 2 of 26



  II.     Carnival’s Motion to Dismiss for Failure to State a Claim
          Carnival moves to dismiss the following causes of action directed against it: misleading
  advertising (Count I), negligent misrepresentation (Count II), negligence (Count III), negligence
  based on apparent agency or agency by estoppel (Count V), third-party beneficiary (Count VII),
  and breach of fiduciary duty (Count VIII). [D.E. 31].
          A. Standard Applied to Motions to Dismiss for Failure to State a Claim
          To survive a Rule 12(b)(6) motion, a claim “must contain sufficient factual matter,
  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
  662, 678 (2009) (citation omitted). This standard “does not require ‘detailed factual allegations,’”
  but it requires a “plausible claim for relief...” Iqbal, 556 U.S. at 679 (citation omitted). To meet
  this “plausibility standard,” a plaintiff must “plead[] factual content that allows the court to draw
  the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678 (citation
  omitted). When considering such a motion to dismiss, the pleadings are construed broadly, and the
  allegations in the complaint are viewed in the light most favorable to the plaintiff. See Levine v.
  World Fin. Network Nat’l Bank, 437 F.3d 1118, 1120 (11th Cir. 2006).
          B. Plaintiff’s Complaint is not a shotgun pleading.
          The first argument presented by Carnival is that Plaintiff’s Complaint is a “shotgun
  pleading.” [D.E. 31, p. 4]. A shotgun complaint typically involves a plaintiff incorporating the
  allegations of previous counts by reference, making it virtually impossible to know which
  allegations of fact are intended to support which claim(s) for relief. See Anderson v. Dist. Bd. of
  Trustees of Cent. Florida Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996); see also Johnson Enters.
  of Jacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 133 (11th Cir. 1998). Though the Eleventh
  Circuit has condemned shotgun pleadings, the Court has also cautioned that dismissal on such
  grounds should be the last resort. See Bailey v. Janssen Pharmaceutics, Inc., 288 Fed. App’x 597,
  603 (11th Cir. 2008) (“When faced with a shotgun complaint, we have encouraged defendants to
  make motions for more definite statements or courts to demand repleader[ ] and not, as the case
  were, to dismiss a complaint with prejudice.”); Andersen, 77 F.3d at 367 & n.5 (stating that
  defendants are “expected” to move for a more definite statement); see also Perricone v. Carnival
  Corp., 15-20309-CV, 2016 WL 1161214, at *3 (S.D. Fla. Mar. 24, 2016).
          Herein, Plaintiff does not incorporate the allegations of other counts into each cause of
  action. Rather, Plaintiff incorporates the preliminary allegations in paragraphs 1-42, which detail


                                                     -2-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,    P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 3 of 26



  the allegations of each count against Defendants. Furthermore, these preliminary 42 paragraphs
  are clearly organized under headings and sub-headings.1                In a similar case involving the
  incorporation of preliminary allegations with sub-headings, the Court denied defendant’s motion
  to dismiss, finding the complaint “far from a problematic ‘shotgun pleading.’” Shashi, LLC v.
  Tsipilates, LLC, 13-61303-CIV, 2013 WL 12091058, at *7 (S.D. Fla. Nov. 18, 2013); see also
  Perricone, 2016 WL 1161214, at *3 (also holding that a complaint incorporating preliminary
  allegations was not a shotgun pleading warranting dismissal).
          Both Shashi and Perricone further noted that dismissal with prejudice is not the proper
  recourse for alleged shotgun pleadings. See Shashi, 2013 WL 12091058, at *7 (“even if the Court
  found each count’s reference to the first thirty-six paragraphs to be confusing—which it does not
  as currently pled… dismissing the Complaint with prejudice, as [defendant] asks this Court to do,
  would constitute reversible error”); see also Perricone, 2016 WL 1161214, at *3 (“even if the
  Court were to agree with [defendant], dismissal with prejudice is not proper at this stage of the
  proceedings”). Thus, Carnival’s motion to dismiss for being an alleged shotgun pleading fails.
          C. Counts I and II: Misleading Advertising and Negligent Misrepresentation
          As stated, Counts I and II of the Complaint assert claims for misleading advertising in
  violation of Fla. Stat. § 817.41 and negligent misrepresentation, respectively. Carnival argues that
  Plaintiff failed to state with particularity the circumstances constituting fraud or mistake, and she
  failed to allege all elements for the claims.
          “To comply with Rule 9(b), Plaintiff must allege ‘precisely what statements were made ...
  plus the time and place of each statement and the person responsible for making ... same, plus the
  content of such statements and the manner in which they misled the Plaintiff.’” Heller v. Carnival
  Corp., 191 F. Supp. 3d 1352, 1360 (S.D. Fla. 2016) (alterations in original). The Plaintiff alleges


  1
     In Plaintiff’s Complaint, the headings and sub-headings are as follows: “PRELIMINARY
  ALLEGATIONS” (¶¶1-8); “The Excursion Entities’ activities in Florida satisfy a finding of specific
  jurisdiction under Florida Statute § 48.193(1)(a).” (¶9); “The Excursion Entities’ contract with Carnival
  meets all requirements to satisfy a finding of specific jurisdiction under Florida Statute § 48.193(1)(a)(9).”
  (¶10); “The Excursion Entities’ continuous and systematic general business contacts with Florida satisfy a
  finding of general jurisdiction under Florida Statute § 48.193(2).” (¶¶11-13); “The Excursion Entities’
  activities in Florida satisfy a finding of jurisdiction under Fed. R. Civ. P. 4(k).” (¶14); “FACTS COMMON
  TO ALL COUNTS” (¶¶15-17); “Promotional Material and Statements Concerning Shore Excursions
  Generally and the Subject Excursion Specifically” (¶¶18-25); “Subject Incident” (¶¶26-30); “Carnival’s
  Notice of the Dangerous Excursion and/or Incompetent Providers” (¶¶31-35); and “FACTS
  CONCERNING THE RELATIONSHIP/ARRANGEMENT BETWEEN CARNIVAL AND THE
  EXCURSION ENTITIES” (¶¶36-42). [D.E. 1].

                                                       -3-
            L I P C O N ,   M A R G U L I E S ,    A L S I N A   &   W I N K L E M A N ,     P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 4 of 26



  all such particularities in paragraphs 18-25 and 43-53. Paragraphs 22-24 provide the specific
  content of the statements at issue, including Carnival (1) referring to the excursions in proprietary
  language as if they were Carnival’s excursions; (2) describing the subject excursion as
  “[m]oderate” despite Carnival classifying other excursions with high speed boat rides being
  classified as “[e]xtreme” or “[d]ifficult”; and (3) stating the excursion providers are “required to
  carry insurance.” [D.E. 1, ¶¶22(a), (e), 24].2 The Plaintiff further alleges the statements were
  contained in Carnival’s website, as well as Carnival’s promotional material (including brochures)
  which were sent to the Plaintiff and kept at the shore excursion desk on the ship during the cruise.
  [Id. at ¶¶19, 22, 43, 49]. Therefore, the Complaint contains the time and place of each statement,
  the specific content of the statements from Carnival, and the manner in which they misled the
  Plaintiff, which are all of the necessary particularities. See Heller, supra.
          The Plaintiff also alleges the elements of both claims, which are essentially the same and
  require plaintiff to allege (1) the representor made a misrepresentation of a material fact; (2) the
  representor knew or should have known of the falsity of the statement; (3) the representor intended
  the representation would induce another to rely and act on it; and (4) the plaintiff suffered injury
  in justifiable reliance on the representation. See Brown v. Oceania Cruises, Inc., 17-22645-CIV,
  2018 WL 2446032, at *6 (S.D. Fla. May 31, 2018) (“Brown I”); see also Koens v. Royal Caribbean
  Cruises, Ltd., 774 F. Supp. 2d 1215, 1221 n.7 (S.D. Fla. 2011).
          The Complaint alleges that Carnival made representations of material facts, with a detailed
  description of such misrepresentations. [D.E. 1, ¶¶18-25, 43, 49]. It alleges that Carnival knew or
  should have known of the falsity based on its (a) initial approval process; (b) yearly inspections;
  and/or (c) prior incidents. [Id. at ¶¶45, 50]. It alleges that Carnival made or disseminated the
  statements with the intent or purpose of inducing Plaintiff to rely on the statements and act by
  purchasing excursion tickets. [Id. at ¶¶46, 51]. And it alleges that Plaintiff justifiably relied on the
  representations when she bought tickets, participated in the excursion, and suffered the resulting
  injuries. [Id. at ¶¶47-48, 52-53].



  2
    The following are additional statements included in the Complaint: “c. Carnival’s website stated that
  Carnival “hand selected the best local providers at every port of call,” and Carnival recommended that
  passengers not engage in excursions, tours or activities that were not sold through Carnival. d. Carnival
  represented in its promotional material (including its website) that its excursion providers are ‘reliable [and]
  reputable,’ that all shore excursions were ‘guided,’ and that Carnival selects its excursion providers because
  they have the ‘best reputation’ in their respective ports....” [D.E. 1, ¶¶22(a)-(e)].

                                                       -4-
            L I P C O N ,   M A R G U L I E S ,     A L S I N A   &    W I N K L E M A N ,     P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 5 of 26



             Thus, Plaintiff alleged all elements for both misleading advertising and negligent misrepre-
  sentation with sufficient particularity, and Carnival’s motion as to these claims should be denied.
             D. Count III: Negligence against Carnival
             Count III of the Complaint asserts a negligence claim against Carnival, which requires a
  plaintiff to show that (1) the defendant owed the plaintiff a duty; (2) the defendant breached that
  duty; (3) the breach was the proximate cause of the plaintiff’s injury; and (4) the plaintiff suffered
  damages. See Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012).3
                 1. Carnival’s notice is unquestionably supported by underlying facts.
             Carnival’s first point of contention is that the Complaint does not contain sufficient facts
  concerning notice to trigger Carnival’s duty to warn. [D.E. 31, p. 8].
             The applicable standard of reasonable care “requires, as a prerequisite to imposing liability,
  that the carrier have had actual or constructive notice of the risk-creating condition.” Keefe v.
  Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989). Constructive notice may be
  established through evidence which shows (1) that the dangerous condition existed for such a
  length of time that in the exercise of ordinary care, the defendant should have known of the
  condition, or (2) that the condition occurred with regularity and was therefore foreseeable. See
  Kloster Cruise Ltd. v. Grubbs, 762 So. 2d 552 (Fla. 3d DCA 2000).
             Herein, Plaintiff alleges Carnival failed to warn her of the dangers associated with
  participating in the subject excursion, despite Carnival having knowledge of such dangers. [D.E.
  1, ¶57]. These allegations are supported by facts detailing exactly how Carnival did and/or should
  have acquired knowledge of the dangerous conditions, including through Carnival’s initial
  approval process and/or its yearly inspections, as summarized in paragraphs 33-35:
             … Carnival was or should have been on notice that the excursion was not
             reasonably safe for passengers. This notice was or should have been acquired
             through Carnival’s initial approval process and/or its yearly inspections of the
             subject excursion.

             Specifically, before offering excursions to passengers, the excursions and/or the
             excursion operators are subject to Carnival’s approval…. During the excursion
             approval process, … The excursion operators also provide Carnival details
             pertaining to the excursion, including, but not limited to, the location, a description,
             restrictions, and/or participation levels for the excursion. Part of the approval
             process also entails Carnival’s representatives inspecting the excursion being
             proposed, including the location... equipment, and operations….

  3
      It is undisputed that general maritime law applies in this case. [D.E. 1, ¶6]; [D.E. 31, pp. 2-3].

                                                          -5-
              L I P C O N ,    M A R G U L I E S ,    A L S I N A   &    W I N K L E M A N ,     P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 6 of 26




          Moreover, once an excursion is approved and accepted by Carnival,… the
          excursion operators are subject to yearly inspections and/or approval by Carnival...
          The yearly inspections and/or approval process also requires excursion operators
          to… disclose the details of incidents that occurred during the excursion involving
          cruise line passengers.... Further, Carnival’s yearly inspections and/or approval
          process, including taking the subject excursion, did or should have revealed that the
          subject excursion was dangerous and/or not suitable for passengers...

          [D.E. 1, ¶¶33-35] (emphasis added).
          Consistent with the foregoing, paragraph 57 alleges that Carnival’s notice was or should
  have been acquired through: “(a) the initial approval process of the Excursion Entities and/or the
  excursion, including, but not limited to, having representative(s) take the subject excursion; (b) the
  yearly inspections of the Excursion Entities and/or the excursion, including, but not limited to,
  conducting site inspections; and/or (c) prior incidents involving passengers injured on the
  Excursion Entities’ excursions that have occurred during Carnival cruises and/or that have been
  reported within the industry.” [Id. at ¶57].
          As this Honorable Court previously held, the above allegations are more than sufficient to
  establish notice. See Heller, 191 F. Supp. 3d at 1358 (“Plaintiff’s allegation Carnival should have
  become aware of the risk-creating condition during inspections… is sufficient regarding Carnival’s
  actual or constructive notice…”).4          The above allegations are also more than sufficient to
  distinguish it from the case, Polanco v. Carnival Corp., 10-21716-CIV, 2010 WL 11575228 (S.D.
  Fla. Aug. 11, 2010), which Carnival relies on in its motion.
          Carnival also challenges Plaintiff’s allegations by claiming that “Carnival has no duty to
  inspect” excursion providers. [D.E. 31, p. 9]. But this argument is irrelevant at this pleading stage.
  The Complaint alleges that Carnival conducts “yearly inspections,” which includes, inter alia,
  having Carnival’s representative(s) take the excursion and conduct site inspections. [D.E. 1, ¶¶33,
  57]. These allegations are obviously taken as true. Thus, regardless of the actual duty Carnival
  claims to have had (or not have), Carnival undertook/assumed the duty to inspect based on

  4
    As discussed in Heller, Carnival’s reliance on Gayou v. Celebrity Cruises, Inc., No. 11-23359-Civ., 2012
  WL 2049431 (S.D. Fla. June 5, 2012), is misplaced because that case is distinguishable. “[T]he Gayou court
  held the plaintiff had failed to allege “any facts from which it may be inferred that Celebrity either knew or
  should have known of any dangerous or unsafe condition.” Id. at *5 (emphasis omitted).” Heller, 191 F.
  Supp. 3d at 1359. By contrast, herein like in Heller, Plaintiff alleges that Carnival “knew or should have
  known, based on inspections when approving the [excursion], of the possible dangers the excursion
  presented. This simple factual allegation is similar to the allegation found sufficient by the Eleventh Circuit
  in Chaparro— decided after Gayou.” Id.

                                                       -6-
            L I P C O N ,   M A R G U L I E S ,    A L S I N A    &   W I N K L E M A N ,     P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 7 of 26



  Plaintiff’s allegations, and as such, Carnival was to exercise reasonable care in performing such
  inspections. See Gharfeh v. Carnival Corp., 309 F. Supp. 3d 1317, 1327 (S.D. Fla. 2018); Rojas
  v. Carnival Corp., 13-cv-21897, 2015 WL 7736475, at *6 (S.D. Fla. Nov. 30, 2015) (explaining
  that the court need not resolve the legal question of “whether cruise lines have a duty to secure
  medical transport for passengers who sustain injuries ashore” because “it is undisputed that
  Carnival assumed the duty to secure medical transport for Plaintiff”) (citing Stauffer Chem. Co. v.
  Brunson, 380 F.2d 174, 182 (5th Cir. 1967) (“When one voluntarily assumes a duty he is bound to
  perform it with care and if done negligently, he is liable for damage resulting from such
  negligence.”)); see also Disler v. Royal Caribbean Cruise Ltd., 17-23874-CIV, 2018 WL 1916614,
  at *4 (S.D. Fla. Apr. 23, 2018) (basing the assumption on representations contained in the cruise
  line’s website).
         The Complaint’s notice allegations go above and beyond the “short and plain statement”
  required under Rule 8. To that point, courts in this district (including this Honorable Court)
  consistently acknowledge that, “[a]s a practical matter, a personal injury plaintiff is often unaware
  of specific facts demonstrating that the defendant knew or should have known of a dangerous
  condition at the time the lawsuit is filed, before taking discovery. Plaintiffs sometimes obtain
  evidence of the defendant’s knowledge during discovery, such as by obtaining evidence that the
  defendant was aware of prior injuries occurring under similar circumstances.” Ash v. Royal
  Caribbean Cruises Ltd., 13-20619-CIV, 2014 WL 6682514, at *6 (S.D. Fla. Nov. 25, 2014); see
  also Heller, 191 F. Supp. 3d at 1358 n. 5 (citing same).
         In this case, as in Heller, “Plaintiff has put forth enough at this juncture to allow her to
  move forward with discovery on this Count. In the end, it may not be true Carnival knew or should
  have known about the dangers concerning the [subject excursion]; that question, however, is more
  appropriate for summary judgment or trial.” Heller, 191 F. Supp. 3d at 1358 n. 5. Ultimately,
  Plaintiff “is not required to plead evidence, nor even all the facts upon which her claim is based.”
  Gentry v. Carnival Corp., 11-21580-CIV, 2011 WL 4737062 (S.D. Fla. 2011).
         Therefore, Plaintiff sets forth sufficient notice allegations at this juncture.
             2. Carnival’s negligent selection and/or retention is adequately alleged.
         Carnival’s second argument concerning the negligence claim is that Plaintiff fails to
  sufficiently allege a claim for negligent selection and/or retention. [D.E. 31, p. 12].




                                                    -7-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,     P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 8 of 26



         It is “well-established that [cruise lines] may be liable for negligently hiring or retaining a
  contractor,” including shore excursion operators. Smolnikar, 787 F. Supp. 2d at 1318. A plaintiff
  bringing a claim for negligent hiring or retention of an independent contractor must prove that “(1)
  the contractor was incompetent or unfit to perform the work; (2) the employer knew or reasonably
  should have known of the particular incompetence or unfitness; and (3) the incompetence or
  unfitness was a proximate cause of the plaintiff[’]s injury.” Id.
         While the Complaint does not contain a separate count for negligent selection and/or
  retention, Plaintiff nevertheless alleges all elements for such claim. The Complaint alleges the
  first element by stating that Sun Bahamas/the Excursion Entities were incompetent and/or unfit
  based on: “(1) the inadequate instructions and/or safety guidelines; (2) the inadequate supervision
  and/or assistance; and/or (3) the high speed manner in which the boat was operated over wakes,
  waves, and other water conditions which caused the Plaintiff to be thrown into the air, repeatedly,
  and crash to the deck of the boat.” [D.E. 1, ¶31]. Then, within the negligent count, Plaintiff alleges
  Carnival was negligent by, inter alia:
         e. Fail[ing] to adequately inspect and/or monitor the subject excursion so as to
            ensure that the high speed boat was not operated over wakes, waves, and other
            water conditions which caused passengers to be thrown into the air, repeatedly,
            and crash to the deck of the boat; and/or

         f. Fail[ing] to adequately inspect and/or monitor the subject excursion so as to
            ensure that passengers could adequately secure themselves during the high
            speed operation of the boat so that they would not be thrown into the air,
            repeatedly, and crash to the deck of the boat; and/or

         g. Fail[ing] to adequately inspect and/or monitor the subject excursion so as to
            ensure that the instruction and/or warnings during the subject excursion was
            performed /given in such a manner as was reasonably safe for passengers;
            and/or …

         j. Fail[ing] to adequately inspect and/or monitor the policies and procedures of
            the Excursion Entities to ensure that the high speed vessel and/or waterway
            and/or instruction and/or leading during the subject excursion was reasonably
            safe and/or performed in such a manner as was reasonably safe for cruise ship
            passengers; and/or …

         u. Fail[ing] to ensure that properly trained and supervised persons operated the
            subject excursion and/or vessel; and/or

         v. Having a shore excursion that was not competently operated.



                                                    -8-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 9 of 26



  [Id. at ¶55]. The Complaint goes on to allege that Carnival knew or should have known of the
  foregoing through: (a) its “initial approval process[,]” including having Carnival representatives
  take the excursion; (b) its “yearly inspections[,]” including conducting site inspections; and (c)
  “prior incidents…” [Id. at ¶57]. The above paragraphs thus sufficiently allege the second element.
         The Complaint then alleges the third element by stating that “the above acts and/or
  omissions[,]” including “[h]aving a shore excursion that was not competently operated” [id. at
  ¶55(v)], “caused and/or contributed to the Plaintiff being severely injured while participating in
  the subject excursion.” [Id. at ¶56.]
         All of these allegations are sufficient to plead a prima facie case for negligent selection
  and/or retention against Carnival. Furthermore, courts in this district have consistently refused to
  dismiss individual alleged breaches, stating that even though “certain of the alleged breaches…
  may not adequately state a negligence claim, the Court will not strike the alleged breaches in line-
  item fashion” when the plaintiff sufficiently alleges a facially plausible negligence claim. See, e.g.,
  Heller, 191 F. Supp. 3d at 1360; Caldwell v. Carnival Corp., 944 F. Supp. 2d 1219, 1224 (S.D.
  Fla. 2013); McLean v. Carnival Corp., 12-24295-CIV, 2013 WL 1024257, at *5 (S.D. Fla. Mar.
  14, 2013); Holguin v. Celebrity Cruises, Inc., 10-20215-CIV, 2010 WL 1837808, at *1 (S.D. Fla.
  May 4, 2010).
         E. Count V: Negligence based on Apparent Agency and/or Agency by Estoppel
         Count V of the Complaint is a negligence claim against Defendants based on apparent
  agency or agency by estoppel. In short, this claim alleges that Carnival is vicariously liable for
  the negligence of Sun Bahamas because Sun Bahamas was the apparent agent of Carnival.
             1. The Complaint unambiguously states Count V is a negligence claim.
         Carnival first argues that this claim should be dismissed because there is no independent
  cause of action for agency. [D.E. 31, p. 11]. This exact argument has been refuted repeatedly by
  this Court – even in the same case that Carnival relies on. See Gayou v. Celebrity Cruises, Inc.,
  11-23359-CIV, 2012 WL 2049431 at *8 n. 4 (S.D. Fla. June 5, 2012) (“A fair reading of the
  substance of the claims, however, makes plain that [plaintiff] is really pleading negligence causes
  of action that are grounded on an agency theory of liability. The Court so construes them, their
  respective labels notwithstanding.”); see also Ash, 2014 WL 6682514 at *7 (agreeing with Gayou).
         Regardless, however, Carnival’s boilerplate argument has no application here because the
  Complaint specifically states it is a claim for “Negligence against Defendants based on Apparent


                                                    -9-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 10 of 26



   Agency or Agency by Estoppel” [D.E. 1, p. 28]. Whereas Counts II-III are direct negligence
   counts against Carnival, Count V is a negligence claim under the theory of apparent agency.
   Considering that Rule 8(d)(2) permits alternative pleading, this claim is proper.
                2. Reasonableness is a factual determination.
           Carnival’s second argument is that Plaintiff’s belief that Sun Bahamas was Carnival’s
   agent was unreasonable because Carnival’s FAQs Website allegedly stated that the excursions
   were operated by independent contractors. [D.E. 31, pp. 12-13].5
           The Eleventh Circuit has “repeatedly observed that apparent agency liability requires
   finding three essential elements: first, a representation by the principal to the plaintiff, which,
   second, causes the plaintiff reasonably to believe that the alleged agent is authorized to act for the
   principal’s benefit, and which, third, induces the plaintiff’s detrimental, justifiable reliance upon
   the appearance of agency.” Franza v. Royal Caribbean Cruises, Ltd., 772 F.3d 1225, 1252 (11th
   Cir. 2014).6 Addressing only the second element, Carnival argues that, because the FAQs page of
   its website calls excursion providers “independent contractors,” Plaintiff’s belief that Carnival and
   Sun Bahamas were agents cannot be deemed reasonable, which defeats her apparent agency claim.
   This argument, however, goes against binding precedent.
           To that point, binding precedent holds that, “[u]nder the doctrine of apparent agency, just
   as in the case of actual agency, vicarious liability turns on the facts presented.” Franza, 772 F.3d
   at 1251-52 (emphasis added); see also Doonan v. Carnival Corp., 404 F. Supp. 2d 1367, 1371
   (S.D. Fla. 2005) (“Courts in the Eleventh Circuit sitting in admiralty have held that... the existence


   5
     It is well settled that, at this stage, the scope of a court’s “review must be limited to the four corners of the
   complaint.” St. George v. Pinellas County, 285 F.3d 1334, 1337 (11th Cir. 2002). In fact, pursuant to binding
   Eleventh Circuit precedent, the general rule is that a district court does “not consider anything beyond the
   face of the complaint… when analyzing a motion to dismiss.” Financial Sec. Assur., Inc. v. Stephens, Inc.,
   500 F.3d 1276, 1284 (11th Cir. 2007). There is an exception for “cases in which [1] a plaintiff refers to a
   document in its complaint, [2] the document is central to its claim, [3] its contents are not in dispute, and
   [4] the defendant attaches the document to its motion to dismiss.” Id. (emphasis added). In its motion,
   Carnival refers to two documents: (1) “a ticket for the subject shore excursion” and (2) Carnival’s FAQs
   Website. [D.E. 31, p. 12]. As to the first, Carnival only includes a boilerplate sentence, without any
   substantive argument, let alone a copy of the ticket attached as an exhibit. The ticket therefore cannot be
   considered. As to the second, Plaintiff equally maintains the Court should not consider the portions of the
   website included in Carnival’s motion because it is unknown whether such specific portions appeared in
   Carnival’s website at or around the time Plaintiff reviewed it. The authenticity of such portions are therefore
   disputed, and as such, they should not be reviewed on a motion to dismiss. Without waiving Plaintiff’s
   position, however, Plaintiff responds to Carnival’s arguments in an abundance of caution.
   6
     “In Florida, agency by estoppel is nearly the same as apparent agency. The Eleventh Circuit does not even
   consider the two separately.” Belik, 864 F. Supp. 2d at 1312 (citation omitted).

                                                         - 10 -
             L I P C O N ,    M A R G U L I E S ,     A L S I N A    &    W I N K L E M A N ,     P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 11 of 26



   of an agency relationship is a question of fact.”); Warren v. Ajax Navigation Corp., 1995 AMC
   2609 (S.D. Fla. 1995); Archer v. Trans/American Servs., Ltd., 834 F.2d 1570, 1573 (11th Cir.
   1988)); Belik v. Carlson Travel Group, Inc., 864 F. Supp. 2d 1302, 1310 (S.D. Fla. 2011)
   (“generally the question of whether an agency relationship exists is a factual question”).
          More specifically, in Franza, the Eleventh Circuit addressed the very issue presented
   herein because, like Carnival, the defendants argued that any agency claim failed at the pleading
   stage based, in part, on their ticket contract referring to the parties as “independent contractors.”
   See Franza, 772 F.3d at 1238. The Eleventh Circuit disagreed and explicitly held that whether the
   parties are considered independent contractors or agents is not determined by what they call
   themselves; rather, it is determined by their actual dealings with each other. See id. (“even if we
   were to look to the contract at this stage, we would not consider the [medical personnel] to be
   independent contractors simply because that is what the cruise line calls them”).
          In this case, as in Franza, the “obvious purpose” to be accomplished by the section relied
   on by Carnival in its FAQs page “was to evince an independent contractor status,” but as noted in
   Franza, “such status depends not on the statements of the parties but upon all the circumstances
   of their dealings with each other.” Id. (citing Cantor v. Cochran, 184 So.2d 173, 174 (Fla. 1966))
   (emphasis added).        Here, even limited to the allegations in Plaintiff’s Complaint, the
   “circumstances of [Defendants’] dealings” demonstrate, at the very least, a question of fact
   concerning their status. Indeed, as in Franza, the FAQs page is “internally inconsistent.” See
   Franza, 772 F.3d at 1238 n. 11. On the one hand, the section Carnival relies on calls excursion
   providers “independent contractors.” [D.E. 31, pp. 12-13]. But on the other hand, the sections
   included in Plaintiff’s Complaint demonstrates Carnival’s use of proprietary language, repeatedly
   referring to “Carnival excursions” and/or “our shore excursions.” [D.E. 1, ¶22(a)-(b)] (emphasis
   added). The purported “independent contractor” status is therefore not conclusive.
          Similarly, the cases Carnival cites to in its motion are not conclusive either. For instance,
   in support of its argument, Carnival relies on the case, Hajtman v. NCL (Bahamas) Ltd., 526 F.
   Supp. 2d 1324 (S.D. Fla. 2007). However, that case is easily distinguishable because it involved
   allegations of inadequate and/or improper medical care by the shipboard doctors. The Court
   therefore held that the plaintiff’s belief was “unreasonable as a matter of law” because the case




                                                    - 11 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 12 of 26



   law at the time7 held that cruise lines were not vicariously liable for their medical staff as a matter
   of law. See Hajtman, 526 F.Supp.2d at 1328-29 (“Given the long standing maritime principle that
   carriers and shipowners are not vicariously liable for the acts of their medical staff… it is
   unreasonable for Plaintiff to believe that [the medical staff] were Defendant’s agents.”). That is
   not the case with cruise lines and shore excursion operators.
          The other cases cited by Carnival are Wolf v. Celebrity Cruises, Inc., 683 F. App’x 786
   (11th Cir. 2017) and Ceithaml v. Celebrity Cruises, Inc., 17-12956, 2018 WL 3115777 (11th Cir.
   June 25, 2018). While Wolf and Ceithaml are excursion cases, they are also easily distinguishable
   because they were both decided on motions for summary judgment, with reference to exhibits and
   testimony. This is a critical distinction because district courts have consistently denied cruise
   lines’ motions to dismiss claims for apparent agency by properly relying solely on plaintiffs’
   allegations. See Heller, 191 F. Supp. 3d at 1362 (considering plaintiff’s allegations “sufficient” to
   plead apparent agency); Brown v. Carnival Corp., 215 F. Supp. 3d 1312, 1318 (S.D. Fla. 2016)
   (“Brown II”) (“Plaintiff has successfully pleaded her negligence claim, Plaintiff’s factual
   allegations are sufficient to defeat the dismissal of her apparent agency claim”); Lapidus v. NCL
   Am. LLC, 12-21183-CIV, 2012 WL 2193055, at *5 (S.D. Fla. June 14, 2012) (“Plaintiff has
   adequately pled his claim for apparent agency as NCL’s alleged manifestations are sufficient, at
   the pleading stage, to cause Plaintiff to believe that the Excursion Entities had authority to act for
   NCL’s benefit”); Belik, 864 F. Supp. 2d at 1311; see also Gentry, 2011 WL 4737062, at *6
   (“Considering only the allegations in the complaint, it cannot be said that [plaintiff’s] belief that
   an agency relationship existed was unreasonable as a matter of law.”)
          Herein, in support of her apparent agency claim, Plaintiff asserts: (1) Carnival allowed its
   name to be used in advertising of the Excursion Entities; (2) Carnival handled the arrangements of
   the excursion; (3) Carnival marketed the excursion using Carnival’s company logo on its website
   and on brochures; (4) Carnival sold, provided information, and answered questions regarding the
   excursion through its onboard excursion desk; (5) Carnival recommended Plaintiff not participate
   in other excursions; (6) Plaintiff relied on Carnival’s actions and/or statements; and (7) Plaintiff
   would not have participated in the excursion if she had known it was not operated by Carnival.
   [D.E. 1, ¶¶66-70]. As in Heller and Brown II, these allegations are sufficient.


   7
    Those cases and/or holdings have since been abrogated by the Eleventh Circuit’s opinion in Franza, 772
   F.3d 1225.

                                                    - 12 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 13 of 26



           Further, the Complaint explicitly alleges that the “Plaintiff reasonably relied on the above,
   to [her] detriment, so as to believe that the Excursion Entities [including Sun Bahamas] were the
   employee(s) and/or agent(s) of Carnival in choosing the subject excursion.” [Id. at ¶70].
   Considering these allegations, which are taken as true and construed in the light most favorable to
   Plaintiff, the Complaint sets out a claim for apparent agency. Carnival’s grounds for dismissal are
   therefore without merit and improper at this juncture of the case.
           F. Count VII: Third-Party Beneficiary
           Under Count VII, Plaintiff alleges she was a third-party beneficiary of a contract between
   Carnival and Sun Bahamas, which requires a plaintiff to allege: (1) the existence of a contract to
   which plaintiff is not a party; (2) an intent, either expressed by the parties, or in the provisions of
   the contract, that the contract primarily and directly benefit plaintiff; (3) breach of that contract;
   and (4) damages to plaintiff resulting from the breach. Wolf, 101 F. Supp. 3d at 1311.
           Carnival claims Plaintiff fails to allege the second element with an intent by Carnival and
   the Excursion Entities to benefit Plaintiff. It is undisputed that the intent of the parties is the key
   to determining whether a third party is recognized as an intended beneficiary (with rights to enforce
   the contract) as opposed to only an incidental beneficiary (with no enforceable rights under the
   contract).8 A third party is an intended beneficiary of a contract between two other parties if a
   direct and primary object of the contracting parties was to confer a benefit on the third party. See
   Bochese v. Town of Ponce Inlet, 405 F.3d 964, 982 (11th Cir. 2005).
           Paragraph 87 explicitly alleges that “Carnival and the Excursion Entities intended that the
   contract primarily and directly benefit Carnival’s passengers, including the Plaintiff.” [D.E. 1,
   ¶87]. The Complaint goes on to allege that such intent was “expressed by Carnival and the
   Excursion Entities” and that such intent was also “demonstrated by the provisions of the contract.”
   [Id. at ¶¶88-89]. Those provisions are also specifically enumerated as follows:
           (a) the purpose of the agreement explicitly stating that it is for the Excursion
           Entities to provide shore excursions to guests on Carnival’s vessels; (b) prohibiting
           dangerous activities from forming any part of shore excursions; (c) Carnival having
           the right to charge its passengers the price that Carnival determines in its sole


   8
     Florida courts have recognized three types of third party beneficiaries to a contract: (1) donee
   beneficiaries; (2) creditor beneficiaries; and (3) incidental beneficiaries. See Bochese v. Town of Ponce
   Inlet, 405 F.3d 964, 981 (11th Cir. 2005). The key distinction is that the first two categories are classes of
   “intended” beneficiaries, who have a right to sue for enforcement of the contract, whereas the third category,
   “third party beneficiaries recognized as incidental beneficiaries[,] have no enforceable rights under a
   contract.” Id.

                                                       - 13 -
             L I P C O N ,   M A R G U L I E S ,    A L S I N A   &   W I N K L E M A N ,     P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 14 of 26



          discretion; (d) Carnival having the sole discretion to provide its passengers a full or
          partial reimbursement of the excursion ticket if a passenger is dissatisfied; (e)
          Carnival requiring that the Excursion Entities exercise reasonable care for the
          passengers’ safety at all times; (f) Carnival requiring that the Excursion Entities
          satisfy and continue to satisfy the highest standards of quality in the industry; and/or
          (g) Carnival requiring that the Excursion Entity maintain insurance for any and all
          injuries to passengers.

          [Id. at ¶89].

          In Brown II, the Court examined the same provisions and denied defendant’s motion to
   dismiss the claim, finding that “Plaintiff identifies the provisions of the contract, which are
   intended to benefit passengers such as Plaintiff.” Brown II, 215 F. Supp. 3d at 1319 (Ungaro, J.).
   Thus, like Brown II, the seven contractual provisions included in the Complaint are enough to
   show that benefiting Carnival passengers, like Plaintiff, was “a direct and primary object of the
   contracting parties,” as required.
          Further, regarding the third element, contrary to Carnival’s argument, Plaintiff did in fact
   allege that Carnival – not solely Sun Bahamas – breached the contract. For instance, Plaintiff
   explicitly alleges that the “contract was breached by Carnival” due to Carnival’s “[f]ailure to
   regularly and/or adequately identify the highest safety standards in the industry for the activities
   offered in the subject excursion, and verify that the Excursion Entities are adhering to such
   standards” (among other breaches). [D.E. 1, ¶90(o)].
          As to Carnival’s cases, none of them examined all seven provisions presented in this case
   and in Brown II. Carnival also argues that the provisions do not actually evince an intent to benefit
   the Plaintiff, but that requires a factual determination that is inappropriate at this stage. See BGW
   Design Limited, Inc., 2010 WL 5014298, *5 (S.D. Fla. 2010) (The [contractual] intent of the parties
   is a factual matter and therefore should not be resolved on a motion to dismiss); American Honda
   Motor Co., Inc., v. Motorcycle Information Network, Inc., 390 F. Supp. 2d 1170, 1176 (S.D. Fla.
   2005) (“The intent of the parties is a factual matter that cannot be resolved on a motion to dismiss);
   see also Barnett v. Carnival Corp., 06-22521CIVOSULLIVAN, 2007 WL 1746900, at *4 (S.D.
   Fla. 2007) (“the issue of intent is not appropriate for resolution on a motion to dismiss”) (citing
   Westinghouse Electric Supply Co. v. Wesley Construction Co., 414 F.2d 1280, 1281-82 (5th Cir.
   1969) (reversing the district court’s order dismissing a third party beneficiary claim)).
          Consequently, Carnival’s Motion to Dismiss Count VII should be denied.



                                                    - 14 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 15 of 26



          G. Count VIII: Breach of Fiduciary Duty
          The last claim in the Complaint is breach of fiduciary duty under Count VIII.
          The elements of a claim for breach of fiduciary duty are: (1) the existence of a fiduciary
   relationship; (2) breach of a duty owed by the fiduciary; and (3) proximate cause. Combe v. Flocar
   Inv. Group Corp., 977 F. Supp. 2d 1301, 1307 (S.D. Fla. 2013). The Plaintiff’s Complaint
   adequately alleges all of these elements.
          As to the first, in order to establish the existence of a fiduciary relationship, a party must
   allege some degree of dependency on one side and some degree of undertaking on the other side.
   See Combe, 977 F. Supp. 2d at 1307. Generally, a fiduciary relationship is implied in law where
   “confidence is reposed by one party and a trust accepted by the other.” Latino Broad. Co., L.C. v.
   Grupo Latino de Radiodifusion, L.L.C., 05-21255-CIV, 2006 WL 8431816, at *2 (S.D. Fla. Jan.
   12, 2006). A fiduciary relationship that is implied in law is based on the “specific factual
   circumstances surrounding the transaction and the relationship of the parties[,]” which are
   “developed through discovery.” Id. (citation omitted) (emphasis in original). Further, “[a] fiduciary
   relationship can be implied in law even where the written contract does not establish it.” Id.
          Herein, the Complaint establishes that a fiduciary relationship existed between Plaintiff
   and Carnival because, as required, Plaintiff bestowed trust and confidence upon Carnival, and
   Carnival accepted such trust and confidence. The specific facts are alleged as follows:
          … Plaintiff bestowed complete trust and confidence upon Carnival to (a) select
          safe, reliable and/or reputable excursion providers for passengers (like Plaintiff);
          (b) offer reasonably safe excursions for passengers (like Plaintiff); (c) accurately
          advise passengers (like Plaintiff) concerning the excursion providers and/or the
          subject excursion; and/or (d) make arrangements with the excursion providers that
          would benefit and/or protect passengers (like Plaintiff).

          … Carnival accepted Plaintiff’s trust and confidence by representing that Carnival
          “thoroughly reviewed,” the shore excursions and that they were “safe” and
          “reliable” and recommending that passengers (like Plaintiff) not engage in
          excursions, tours or activities that were not sold through Carnival. Carnival also
          represented to the Plaintiff that it was acting as an agent for the Plaintiff in selecting
          and arranging shore excursions.

          [D.E. 1, ¶¶94-95].
          The above factual allegations are sufficient to demonstrate a fiduciary relationship that is
   implied in law. The second and third elements are also adequately alleged in paragraphs 97 and




                                                    - 15 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 16 of 26



   98, which respectively, contain the detailed ways in which Carnival breached its duty and
   Plaintiff’s injury resulted from such breaches.
          In support of dismissal, Carnival relies on Serra-Cruz, but its reliance is misplaced because
   Serra-Cruz was grounded on “other courts in the context of other common carriers hav[ing]
   concluded that common carriers do not owe fiduciary duties to their passengers.” [D.E. 31-1, p.
   24]. Yet the very same case cited by the Serra-Cruz Court, Karkomi v. Am. Airlines, Inc., 717 F.
   Supp. 1340 (N.D. Ill. 1989), recognized circumstances where a common carrier has been found to
   owe fiduciary duties – i.e., when the common carrier (an airline) acted as an “agent in arranging a
   package tour.” Id. at 1342 (citing United Airlines, Inc. v. Lerner, 87 Ill.App.3d 801, 803-04 (1st
   Dist. 1980)). The Lerner Court held as follows:
          The airline here had two interests. It sought to lure [plaintiff] into booking a flight
          on its line, but as an inducement to fly United it also sought to arrange the ski
          vacation in an area to which United flew…. United helped [plaintiff] plan his
          family’s itinerary, arranged their accommodations… obtained lift tickets for use at
          the… ski area and determined the schedule for the [plaintiff’s] departure and return.
          Thus, while United was a common carrier, it also satisfied the definition of a
          travel agent…

   Lerner, 87 Ill.App.3d at 803 (emphasis added); see also Johnson v. Priceline.com Inc., 3:11CV465
   JBA, 2012 WL 1108116, at *3 (D. Conn. Mar. 30, 2012), aff’d, 711 F.3d 271 (2d Cir. 2013)
   (recognizing Lerner’s holding that “an agent, ‘who, in the interest of promoting the travel plans of
   a client, deals with carriers, plans an itinerary, arranges for hotel accommodations, guides and
   tours of each city and sets up the traveler’s schedule... owes duties of service and due care to the
   principal’”).
          Like Lerner, Carnival had “two interests” – luring Plaintiff into booking, not only a cruise
   with Carnival, but also an excursion through Carnival. Also like Lerner, Carnival handled all of
   the arrangements for the subject excursion – from selecting the Excursion Entity, dealing with the
   Excursion Entity, promoting the subject excursion, collecting payment for the subject excursion,
   and explicitly “tak[ing] care of all the details.” [D.E. 1, ¶¶22(b), 26, 36]. Therefore, like Lerner,
   Carnival was not only a common carrier for the cruise, but it was also an agent for purposes of the
   excursion, and as such, it owed a fiduciary duty to Plaintiff.
          It should also be noted that the existence of a fiduciary relationship is a question of fact.
   See Trumpet Vine Investments, N.V. v. Union Capital Partners I, Inc., 92 F.3d 1110, 1117 (11th
   Cir. 1996); see also Treo By Quantum, LLC v. Oppenheimer Multifamily Hous. & Healthcare Fin.,


                                                     - 16 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 17 of 26



   Inc., 11-22623-CIV, 2013 WL 5890704, at *4 (S.D. Fla. Nov. 4, 2013). The Plaintiff therefore
   pleads sufficient allegations in Count VIII to move passed the pleading stage.
           Accordingly, all of Carnival’s grounds for dismissal fail, and its motion should be
   dismissed in its entirety.
   III.    Sun Bahamas’ Motion to Dismiss for Lack of Personal Jurisdiction
           Sun Bahamas moves to dismiss this case for lack of personal jurisdiction, but its motion is
   rendered meaningless due to its failure to submit an affidavit.
           A. Standard Applied to Motions to Dismiss for Lack of Personal Jurisdiction
           “A plaintiff seeking to obtain jurisdiction over a nonresident defendant initially need only
   allege sufficient facts to make out a prima facie case of jurisdiction.” Posner v. Essex Ins. Co.,
   Ltd., 178 F.3d 1209, 1214 (11th Cir. 1999) (citing Electro Eng’g Prods. Co. v. Lewis, 352 So.2d
   862, 864 (Fla. 1977)). “When a defendant challenges personal jurisdiction ‘by submitting affidavit
   evidence in support of its position, the burden traditionally shifts back to the plaintiff to produce
   evidence supporting jurisdiction.’” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350
   (11th Cir. 2013) (citing Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990)).
           Yet “[t]he plaintiff bears the burden of proving ‘by affidavit the basis upon which
   jurisdiction may be obtained’ only if the defendant challenging jurisdiction files ‘affidavits in
   support of his position.’” Posner, 178 F.3d at 1214 (citing Venetian Salami Co. v. Parthenais, 554
   So.2d 499, 502 (Fla. 1989)) (emphasis added). “The burden, however, does not shift back to the
   plaintiff when ‘the defendant’s affidavits contain only conclusory assertions that the defendant is
   not subject to jurisdiction.’” Louis Vuitton, 736 F.3d at 1350 (citing Stubbs v. Wyndham Nassau
   Resort & Crystal Palace Casino, 447 F.3d 1357, 1360 (11th Cir. 2006)).
           The Court must then engage in a two-part analysis to determine whether personal
   jurisdiction exists over a nonresident defendant. See Carmouche v. Tamborlee Mgmt., Inc., 789
   F.3d 1201, 1203-04 (11th Cir. 2015). First, the Court considers whether the defendant’s activities
   satisfy Florida’s long-arm statute. Second, if satisfied, the Court considers whether jurisdiction
   under the long-arm statute comports with the due process requirements of the Fourteenth
   Amendment. See id.
           Florida’s long-arm statute contains two provisions that confer personal jurisdiction over a
   nonresident defendant. The first, Fla. Stat. § 48.193(1), lists acts that subject a defendant to specific
   jurisdiction when their activities in the forum are related to the cause of action alleged in the


                                                     - 17 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 18 of 26



   complaint. See Carmouche, 789 F.3d at 1204. The second provision of Florida’s long-arm statute
   is Fla. Stat. § 48.193(2), which confers general jurisdiction over any claims against a defendant
   that engages in ‘substantial and not isolated activity’ in Florida, whether or not such activity is
   related to the cause of action being litigated. See Carmouche, 789 F.3d at 1204.
           B. The jurisdictional allegations in Plaintiff’s Complaint must be accepted as true
              due to Sun Bahamas’ failure to submit an affidavit, or any evidence, challenging
              Plaintiff’s allegations.

           Applying the foregoing principles herein, Plaintiff alleges Sun Bahamas is subject to
   personal jurisdiction through section 48.193(1)(a)(9), which provides for specific jurisdiction over
   defendants entering into a contract that meets certain statutory requirements. To that end,
   Plaintiff’s Complaint contains the following jurisdictional allegations:
           At all times material hereto, the Excursion Entities [Sun Bahamas]9 entered into a
           contract with Carnival concerning the subject excursion, which (a) contains a
           choice-of-law clause designating Florida law as the governing law; (b) contains a
           provision whereby the Excursion Entities agree to submit to the exclusive
           jurisdiction of the courts of Florida; (c) involves consideration of not less than
           $250,000 or relate to an obligation arising out of a transaction involving in the
           aggregate not less than $250,000; (d) does not violate the U.S. Constitution; and (e)
           has at least one party of the contract that is a resident of Florida or incorporated
           under the laws of Florida. Therefore, the contract between Carnival and the
           Excursion Entities meets all requirements to satisfy a finding of specific jurisdiction
           under Florida Statute § 48.193(1)(a)(9).

           [D.E. 1, ¶10].
           Based on the above allegations, Plaintiff satisfies the initial burden of establishing a prima
   facie basis for jurisdiction over Sun Bahamas under Florida Statute § 48.193(1)(a)(9). Sun
   Bahamas was therefore required to challenge Plaintiff’s jurisdictional allegations “by submitting
   affidavit evidence in support of its position[.]” Louis Vuitton, 736 F.3d at 1350. However, Sun
   Bahamas fails to submit any evidence whatsoever, let alone an affidavit, to substantiate the
   assertions and arguments contained in its motion. [D.E. 31]. In fact, Sun Bahamas does not even
   address section 48.193(1)(a)(9) in its motion at all.10

   9
      Throughout the Complaint, “Excursion Entities” includes Sun Bahamas and fictitious defendant, XYZ
   CORPORATION(S), which Plaintiff included in the event discovery revealed additional entities were
   involved in the ownership, operation, and/or management of the excursion. [D.E. 1, ¶¶4, 9]. However,
   Plaintiff voluntarily dismissed such fictitious defendant on February 27, 2019 [D.E. 25], and as such,
   “Excursion Entities” refers solely to Sun Bahamas.
   10
      Although page 19 of its motion references § 48.193(1)(a)(9) (among other provisions of Florida’s long-
   arm statute), Sun Bahamas merely cites to a case that only addressed jurisdiction under § 48.193(1)(a)(4) –

                                                     - 18 -
             L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,    P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 19 of 26



           As a result, pursuant to well settled binding precedent, Plaintiff’s jurisdictional allegations
   are to be accepted as true for purposes of resolving the jurisdictional issue. See Abramson v. Walt
   Disney Co., 132 Fed. Appx. 273, 275 (11th Cir. 2005) (“the district court must accept the plaintiff’s
   factual allegations, unless those allegations are contested by the defendant’s affidavits”); Posner,
   178 F.3d at 1215 (“To the extent such statements in the [defendant’s] Affidavit do not contradict
   Plaintiffs’ pleadings, we accept the allegations stated in the complaint as true for purposes of
   resolving the jurisdictional issue under the requirements of the Florida long-arm statute and the
   Due Process Clause.”); Madara, 916 F.2d at 1514 (holding that even when a defendant submits
   evidence supporting his jurisdictional position, courts still “accept the facts alleged in the
   complaint as true, to the extent they are uncontroverted by the defendant’s affidavits”); see also
   Canadian Steel, Inc. v. HFP Capital Markets, LLC, 11-23650-CIV, 2012 WL 2326119, at *5 (S.D.
   Fla. June 19, 2012) (Altonaga, J.) (finding “the long-arm statute [was] satisfied” when defendant’s
   affidavit was “irrelevant to the jurisdictional issue under section 48.193(1)(b)”).
           C. This Court may exercise jurisdiction over Sun Bahamas through Florida Statute
              § 48.192(1)(a)(9).

           As stated, Plaintiff maintains that the Court may exercise personal jurisdiction over Sun
   Bahamas through section 48.193(1)(a)(9), based on the shore excursion contract that Sun Bahamas
   entered into with Carnival. Notably, the application of section 48.193(1)(a)(9) to shore excursion
   contracts is an issue that this Honorable Court already examined in the case of Steffan v. Carnival
   Corp., 16-25295-CIV, 2017 WL 4182203 (S.D. Fla. Aug. 1, 2017) (Altonaga, J.), wherein this
   Honorable Court found that the provisions of Carnival’s contract – the same cruise line and the
   same provisions involved in this case – are sufficient to satisfy Florida’s long-arm statute.
           Specifically, as discussed in Steffan, in 1987, the Florida Supreme Court held that an
   agreement with a forum selection clause could not operate as the sole basis for Florida courts to
   exercise personal jurisdiction over a defendant that had not engaged in any of the acts set forth in
   the long-arm statute. See Steffan, 2017 WL 4182203, at *4 (citing McRae v. J.D./M.D., Inc., 511



   not under § 48.193(1)(a)(9). [D.E. 31, p. 19] (citing Lapidus v. NCL Am. LLC, 2013 WL 646185 (S.D. Fla.
   Feb. 14, 2013) (Seitz, J.) (“Here, Plaintiff’s contention that the Excursion Entities agreed to indemnify
   [cruise line] for his claims is insufficient because Plaintiffs negligence claims do not arise from an
   indemnity agreement. Plaintiffs’ claims arise from [cruise line’s] allegedly negligent actions onboard the
   ship and in Hawaii. Put another way, Plaintiffs negligence claims could be asserted regardless of whether
   an indemnity agreement exists between NCL and the Excursion Entities”)). That case and Sun Bahamas’
   argument, therefore have no bearing to this case.

                                                     - 19 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,    P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 20 of 26



   So. 2d 540, 542 (Fla. 1987)). As noted in McRae at the time, “[c]onspicuously absent from the
   long arm statute is any provision for submission to in personam jurisdiction merely by contractual
   agreement.” McRae, 511 So. 2d at 543. Yet the provision is no longer “conspicuously absent.”
          Merely two years after McRae, the Florida legislature enacted sections 685.101 and
   685.102, which stand for the proposition that parties may confer personal jurisdiction on the courts
   of Florida by contract alone, if certain requirements are met. Jetbroadband WV, LLC v. MasTec
   N. Am., Inc., 13 So. 3d 159, 162 (Fla. 3d DCA 2009); see also Corp. Creations Enterprises LLC
   v. Brian R. Fons Attorney at Law P.C., 225 So. 3d 296, 301 (Fla. 4th DCA 2017). In order to
   properly confer jurisdiction under these sections, the contract must:
          (1) Include a choice of law provision designating Florida law as the governing law,
              in whole or in part;

          (2) Include a provision whereby the non-resident agrees to submit to the jurisdiction
              of the courts of Florida;

          (3) Involve consideration of not less than $250,000 or relate to an obligation arising
              out of a transaction involving in the aggregate not less than $250,000;

          (4) Not violate the United States Constitution; and

          (5) Either bear a substantial or reasonable relation to Florida or have at least one of
              the parties be a resident of Florida or incorporated under the laws of Florida.

          Corp. Creations, 225 So. 3d at 301.
          Thus, by promulgating the above statutes, the Florida legislature allowed contracting
   parties to dispense with the more restrictive Florida long-arm limitations; and by its clear terms,
   granted parties the very right that McRae and its progeny found conspicuously absent in section
   48.193 – i.e., the right to confer personal jurisdiction by agreement. Jetbroadband, 13 So. 3d at
   162-63. The statutes’ effective supersession of McRae was therefore acknowledged by the Third
   District Court of Appeal in Jetbroadband.
          The Jetbroadband holding was further cemented in 2013 when the Florida legislature
   enacted section 48.193(1)(a)(9), which explicitly added “[e]ntering into a contract that complies
   with [section] 685.102,” to the enumerated acts that may subject a nonresident defendant to the
   jurisdiction of Florida courts. See Steffan, 2017 WL 4182203, at *5.




                                                    - 20 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 21 of 26



           When this Honorable Court examined the above statutes in Steffan, this Court recognized
   that a number of cases involving foreign tour operators (like Sun Bahamas) were incorrectly
   decided:
           Since McRae was decided, numerous courts in this District have applied the Florida
           Supreme Court’s reasoning in that case—as followed in Alexander Proudfoot Co.
           World Headquarters v. Thayer, 877 F.2d 912 (11th Cir. 1989)—to dismiss foreign
           tour operators whose excursion agreements contain conferral of jurisdiction clauses
           similar to the one at issue here. See, e.g., Thompson v. Carnival Corp., 174 F. Supp.
           3d 1327, 1332 n. 3 (S.D. Fla. 2016) (finding consent to jurisdiction clause argument
           to be a “nonstarter” because “a clause conferring personal jurisdiction may not be
           enforced unless independent grounds for personal jurisdiction exist under Florida’s
           long arm-statute” (internal quotation marks omitted) (quoting Aronson v. Celebrity
           Cruises, Inc., 30 F. Supp. 3d 1379, 1390 n.3 (S.D. Fla. 2014))); see also Meyer v.
           Carnival Corp., 938 F. Supp. 2d 1251, 1256–57 (S.D. Fla. 2013) (finding conferral
           of jurisdiction and forum selection clauses were “not dispositive of the issue of
           personal jurisdiction” (citing Proudfoot, 877 F.2d at 919))....

           As the Third District Court of Appeal recognized, courts continued to cite with
           approval McRae’s language even after passage of Florida Statutes sections
           685.101–.102…. “[t]hese references, however, merely parrot the rule as it relates
           to section 48.193 and… have no effect on the impact of sections 685.101–.102.

           Steffan, 2017 WL 4182203, at *4-5.
           This Court therefore noted that these incorrect rulings were based on courts improperly
   applying McRae and Proudfoot. As to the latter specifically, Proudfoot did not even consider
   sections 685.101 or 685.102, nor did it have to because the statutes were not yet applicable to the
   case. Based on the plain language of the statute, section 685.102 was only applicable to “an action
   or proceeding… commenced on or after June 27, 1989.” Fla. Stat. § 685.102(3)(b) (emphasis
   added). The Proudfoot opinion was entered in 1989 (i.e., the same year the statutes were enacted).
           Quite recently, in another matter, the Court agreed with this Honorable Court’s “thorough
   and well-reasoned order” in Steffan and held that Carnival’s shore excursion contract satisfied all
   requirements to exercise jurisdiction over the excursion operator. See Lienemann v. Cruise Ship
   Excursions, Inc., et al., 18-21713-CIV, 2018 WL 6040659, at *3-4 (S.D. Fla. Nov. 9, 2018)
   (Lenard, J.). Consequently, an analysis of the current state of the law makes clear that a contract
   between a cruise line (like Carnival) and an excursion operator (like Sun Bahamas) is sufficient
   for this Court to exercise jurisdiction.
           Furthermore, pursuant to Plaintiff’s jurisdictional allegations, which are accepted as true,
   the contract between Carnival and Sun Bahamas meets all five requirements of sections 685.101

                                                      - 21 -
              L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 22 of 26



   and 685.102 to exercise jurisdiction over Sun Bahamas. The first requirement is satisfied because
   the contract “contains a choice-of-law clause designating Florida law as the governing law[.]”
   [D.E. 1, ¶10(a)]. Next, the second requirement is satisfied because the contract “contains a
   provision whereby [Sun Bahamas] agree[d] to submit to the exclusive jurisdiction of the courts of
   Florida[.]” [Id. at ¶10(b)]. The statutory amount prescribed under the third requirement is also
   satisfied because the contract “involves consideration of not less than $250,000 or relate to an
   obligation arising out of a transaction involving in the aggregate not less than $250,000[.]” [Id. at
   ¶10(c)].11 As for the fourth requirement, the contract “does not violate the U.S. Constitution[.]”
   [id. at ¶10(d)].12 Lastly, the fifth requirement is met when “either 1) the contract bears a
   substantial or reasonable relation to Florida, or 2) at least one of the parties is either a resident or
   citizen of Florida (if a person), or is incorporated or organized under the laws of Florida or
   maintains a place of business in Florida (if a business).” Jetbroadband, 13 So. 3d at 162 (citation
   omitted) (emphasis added). Here, since it is undisputed that Carnival (a party to the contract)
   maintains its principal place of business in Florida, the fifth requirement is satisfied because the
   contract “has at least one party of the contract that is a resident of Florida or incorporated under
   the laws of Florida.” [D.E. 1, ¶10(e)].
            Accordingly, consistent with both Steffan and Lienemann, which involved shore excursion
   contracts from the same cruise line (i.e., Carnival), the contract between Carnival and Sun
   Bahamas meets all statutory requirements to exercise personal jurisdiction over Sun Bahamas.
           D. Sun Bahamas created sufficient minimum contacts to satisfy due process.
           Notwithstanding the enactment of sections 685.101 and 685.102, the due process
   requirements of the Fourteenth Amendment must still be met. See Corp. Creations, 225 So. 3d at
   300; see also Jetbroadband, 13 So. 3d at 163. But in the commercial context, the minimum
   contacts analysis requires a different approach.
           Pursuant to the U.S. Supreme Court, “in the commercial context, parties frequently
   stipulate in advance to submit their controversies for resolution within a particular jurisdiction.

   11
      It is also noteworthy that Florida courts apply a “somewhat relaxed reading of the section 685.101
   consideration requirement.” Steffan, 2017 WL 4182203, at *6 (citing Fons, 2017 WL 2665069, at *4
   (“[C]alculating consideration under this factor is not as limited as the [d]efendants imply. . . . As one court
   noted, ‘even if the parties to an agreement do not exchange at least $250,000, section 685.101 may still
   apply if[] an aggregate of more than $250,000 arises from transactions related to the contract.’” (alterations
   added) (quoting Upofloor Ams., Inc. v. S Squared Sustainable Surfaces, LLC, 616CV179ORL37DCI, 2016
   WL 5933422, at *6 (M.D. Fla. Oct. 12, 2016))).
   12
      The due process analysis is discussed separately below.

                                                       - 22 -
             L I P C O N ,   M A R G U L I E S ,    A L S I N A    &   W I N K L E M A N ,     P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 23 of 26



   Where such forum-selection provisions have been obtained through ‘freely negotiated’ agreements
   and are not ‘unreasonable and unjust,’ their enforcement does not offend due process.” Burger
   King Corp. v. Rudzewicz, 471 U.S. 462, 472 n.14 (1985) (internal citations omitted); see also
   Jetbroadband, 13 So.3d at 163 (holding that, pursuant to Burger King, the nonresident defendant
   “created minimum contacts without violating the United States Constitution” by entering into a
   contract that complied with sections 685.101–.102).
           In this case, Sun Bahamas has not and cannot claim its shore excursion contract with
   Carnival is unreasonable, unjust, or obtained through means other than free negotiation. Indeed,
   pursuant to Plaintiff’s uncontested jurisdictional allegations, Sun Bahamas has “reach[ed] out to
   cruise lines in Florida and establish[ed] long-term partnerships with them;” it has “deriv[ed] a
   substantial portion of their revenues from their business with Florida-based cruise lines;” and it
   has “periodically travel[ed] to Miami to meet with cruise line executives for purposes of
   maintaining the business relationships and/or obtaining new business[.]” [D.E. 1, ¶11].
   Furthermore, Sun Bahamas should have reasonably anticipated being haled into a Florida court
   when (1) it entered into the contract with a Florida entity (Carnival), (2) the contract designated
   Florida law as the governing law, and (3) the contract included a provision whereby Sun Bahamas
   agreed to submit to the jurisdiction of the courts in Florida. [Id. at ¶10].
           In a similar case, this Court found that the nonresident defendant “should have reasonably
   anticipated being haled into a Florida court” when it contracted with a party that “maintained an
   office in Florida,” and the contract “contained a choice-of-Florida-law provision” as well as a
   “consent to the jurisdiction of the courts of this State.” Travelocity.com LP v. Pier 35 Events, Inc.,
   25 Fla. L. Weekly Fed. D 21, 2014 WL 2999208, at *9 (S.D. Fla. 2014); see also Burger King,
   471 U.S. at 474 ( “the foreseeability that is critical to due process analysis... is that the defendant’s
   conduct and connection with the forum State are such that he should reasonably anticipate being
   haled into court there”). Ultimately, the Court in Travelocity held that “because [defendant]
   contractually agreed to personal jurisdiction in Florida, the usual due process analysis need not be
   done. It is sufficient that the waiver provision is freely negotiated and is not unreasonable or
   unjust.” Travelocity, 2014 WL 2999208, at *10 (internal citation omitted).
           In this case, Sun Bahamas entered into the same type of agreement involved in Travelocity;
   and as held in Steffan and Lienemann, “the type of forum selection and conferral of jurisdiction
   clauses at issue here do not offend the United States Constitution.” Lienemann, 2018 WL 6040659,


                                                     - 23 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 24 of 26



   at *5 (citing Steffan, 2017 WL 4182203, at *6). The provisions were obtained through “freely
   negotiated” agreements, they are not “unreasonable and unjust,” and as such, their “enforcement
   does not offend due process.” Lienemann, 2018 WL 6040659, at *5 (citing Burger King, 471 U.S.
   at 472 n.14 (1985); M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972)).
             Accordingly, Sun Bahamas created and maintained sufficient minimum contacts, which
   comports with the due process requirements of the United States Constitution.
             E. Plaintiff is a Third-Party Beneficiary to the Defendants’ contract.
             Having established that the statutory and due process requirements are met, the final step
   is to determine whether Plaintiff may avail herself of the contract’s conferral of jurisdiction clause.
             At the outset, the Eleventh Circuit has recognized that a “range of transaction participants,
   parties and non-parties, should benefit from and be subject to forum selection clauses.” Lipcon
   v. Underwriters at Lloyd’s, London, 148 F.3d 1285, 1299 (11th Cir. 1998) (citation omitted)
   (emphasis added). “[A] third-party beneficiary status is not required.” Id. (citation omitted)
   (emphasis added). All that is required for a non-signatory litigant (like Plaintiff) to enforce a
   contractual provision against a signatory litigant (like Sun Bahamas) is that the signatory “be
   ‘closely related’ to the dispute such that it becomes ‘foreseeable’ that it will be bound.” Id. Here,
   Sun Bahamas contracted with Carnival to provide shore excursions for Carnival passengers. The
   subject accident occurred while Sun Bahamas was providing its excursion to a Carnival passenger,
   the Plaintiff. Sun Bahamas is therefore undoubtedly “closely related” to the dispute.
             Additionally, even though third-party beneficiary status is not required, Plaintiff (as a
   Carnival passenger) does in fact have such status. As addressed above, under Count VII,13 Plaintiff
   asserts and sufficiently pleads a claim for breach of a third-party beneficiary contract – a claim
   that Sun Bahamas does not contest in its motion or with an affidavit. Therefore, as a third-party
   beneficiary, Plaintiff could enforce the consent to jurisdiction provision contained in Defendants’
   contract, consistent with this Honorable Court’s ruling in Steffan and another Court’s ruling in
   Lienemann, both of which involved the same cruise line (Carnival) and the same contract terms.
             F. Plaintiff’s Motion for Jurisdictional Discovery
             The Plaintiff believes she has established Sun Bahamas is subject to jurisdiction in this
   forum, such that its Motion to Dismiss should be denied. But in the event this Honorable Court
   disagrees, Plaintiff respectfully requests to conduct limited jurisdictional discovery.


   13
        The Plaintiff refers to the argument set forth above and incorporates same here.

                                                      - 24 -
              L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 25 of 26



          Federal courts have discretionary power to order the discovery of facts necessary to
   ascertain their competency to entertain the merits. See Oppenheimer Fund, Inc. v. Sanders, 437
   U.S. 340, 351 (1978). To that end, “[t]he Eleventh Circuit has recognized that ‘[r]esolution of a
   pretrial motion that turns on findings of fact—for example, a motion to dismiss for lack of personal
   jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2)—may require some limited
   discovery before a meaningful ruling can be made.’” Mainker v. Classic Cruises Holdings S. De
   R.L., LLC, Case No. 11-21400-CIV-Jordan (S.D. Fla. Sept. 15, 2011) (citations omitted) [D.E. 59].
          Mainker (and the cases cited therein) therefore makes clear that a right to jurisdictional
   discovery exists. Id.; see also Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir.
   1997) (holding that resolution of a “motion to dismiss for lack of personal jurisdiction” is among
   the type of motions that “require some limited discovery” before a meaningful ruling can be made);
   see also Oppenheimer, 437 U.S. at 351, n.13 (“where issues arise as to jurisdiction or venue,
   discovery is available to ascertain facts bearing on such issues”).
   IV.    Motion for Leave to Amend
          Should this Honorable Court grant Defendants’ motion or any portion thereof, Plaintiff
   respectfully requests leave to amend.
                                                             Respectfully submitted,
                                                             LIPCON, MARGULIES,
                                                             ALSINA & WINKLEMAN, P.A.
                                                             Attorneys for Plaintiff
                                                             One Biscayne Tower, Suite 1776
                                                             2 South Biscayne Boulevard
                                                             Miami, Florida 33131
                                                             Telephone No.: (305) 373-3016
                                                             Facsimile No.: (305) 373-6204

                                                     By: /s/ Jacqueline Garcell
                                                         JASON R. MARGULIES
                                                         Florida Bar No. 57916
                                                         jmargulies@lipcon.com
                                                         JACQUELINE GARCELL
                                                         Florida Bar No. 104358
                                                         jgarcell@lipcon.com

                                     CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on April 3, 2019, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being


                                                    - 25 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:18-cv-24933-CMA Document 36 Entered on FLSD Docket 04/03/2019 Page 26 of 26



   served this day on all counsel of record or pro se parties identified on the attached Service List in
   the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
   or in some other authorized manner for those counsel or parties who are not authorized to
   electronically receive Notices of Electronic Filing.
                                                     By: /s/ Jacqueline Garcell
                                                         JACQUELINE GARCELL

                                           SERVICE LIST
                                    Mellnitz v. Carnival Corp., et al.
                              Case No. 18-24933-CIV-Altonaga/Goodman

    Jason R. Margulies, Esq.                            Jeffrey E. Foreman, Esq.
    jmargulies@lipcon.com                               jforeman@fflegal.com
    Jacqueline Garcell, Esq.                            Noah D. Silverman, Esq.
    jgarcell@lipcon.com                                 nsilverman@fflegal.com
    LIPCON, MARGULIES,                                  FOREMAN FRIEDMAN, PA
    ALSINA & WINKLEMAN, PA                              One Biscayne Tower, Suite 2300
    One Biscayne Tower, Suite 1776                      2 South Biscayne Boulevard
    2 South Biscayne Boulevard                          Miami, Florida 33131
    Miami, Florida 33131                                Telephone No.: (305) 358-6555
    Telephone No.: (305) 373-3016                       Facsimile No.: (305) 374-9077
    Facsimile No.: (305) 373-6204                       Attorneys for Defendant, Carnival
    Attorneys for Plaintiff
                                                        James H. Perry, II, Esq.
                                                        perry@maritimeattorneys.com
                                                        Patrick J. Ryan, Esq.
                                                        patrick@maritimeattorneys.com
                                                        PERRY & NEBLETT, P.A.
                                                        1650 SE 17th Street, Suite 200
                                                        Fort Lauderdale, Florida 33316
                                                        Telephone: (954) 500-1000
                                                        Facsimile: (954) 500-2000
                                                        Attorneys for Defendant, Sun Bahamas




                                                    - 26 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
